     Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 1 of 9 PageID #: 1609



                   IN THE UNITED STATES DISTRICT COURT
               FOR THE SOUTHERN DISTRICT OF WEST VIRGINIA
                               AT BLUEFIELD


OHIO VALLEY ENVIRONMENTAL COALITION,
WEST VIRGINIA HIGHLANDS CONSERVANCY,
APPALACHIAN VOICES, and
THE SIERRA CLUB

        Plaintiffs,

v.                                           CIVIL ACTION NO. 1:19-00576

BLUESTONE COAL CORPORATION,

        Defendant.

                        MEMORANDUM OPINION AND ORDER

        Pending before the court is defendant Bluestone Coal

Corporation’s motion for a stay of proceedings in this case.

(ECF No. 83.)        For the reasons that follow, the motion to stay

is DENIED.

I.      Background

        The court’s previous scheduling order set this case for

trial on August 11, 2020.         On July 28, 2020, upon defendant’s

motion, the court continued trial to September 23, 2020. 1              On

Friday, September 4, 2020, defendant moved to stay proceedings,

arguing that this case would soon be moot.            The court then



1 In granting that motion, the court acknowledged that it
“share[d] plaintiffs’ concern that a long delay of this matter
would prejudice the plaintiffs” but reasoned that countervailing
health concerns justified a modest continuance. (ECF No. 76.)
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 2 of 9 PageID #: 1610



vacated the pretrial conference set for September 8, and in lieu

of the final settlement conference set for September 22, 2020,

set a hearing on defendant’s motion for stay.

      Defendant represents that a stay until November 11, 2020,

would likely be sufficient to enable the West Virginia

Department of Environmental Protection (“WVDEP”) to finalize an

administrative consent decree that, defendant further

represents, will render this case (at least partially) moot.

Plaintiffs oppose the motion to stay, arguing that this case

will not soon be moot and that they have a right to proceed to

trial in the absence of an appropriate justification for a stay.

Plaintiffs argue that defendant has not met its heavy burden of

showing that a stay is appropriate.        Plaintiffs further argue

that no court has gone so far as to order a stay on the eve of

trial based on the argument that an administrative proceeding

will soon moot a Clean Water Act (“CWA”) case.

      It is undisputed that the WVDEP has not filed a formal

lawsuit to address the subject matter of this dispute.            After

hearing the parties’ arguments on the motion on September 22,

2020, the court took the motion under advisement.

II.   Discussion

      a.   Legal Standard for a Motion to Stay Proceedings

      Because deciding a motion to stay requires a court to

“weigh competing interests and maintain an even balance,” Landis

                                     2
    Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 3 of 9 PageID #: 1611



v. N. Am. Co., 299 U.S. 248, 254–55 (1936), and because this

balancing act allows for a large amount of discretion, courts in

this circuit have described the applicable factors in differing

ways.       A 2017 decision from the Eastern District of Virginia

sets forth five factors, Dale v. Jordan, 2017 WL 11507178, at *1

(E.D. Va. Feb. 27, 2017), 2 while a 2013 decision from this

district set forth only three, White v. Ally Fin. Inc., 969 F.

Supp. 2d 451, 462 (S.D.W. Va. 2013). 3         The court finds the

factors set forth in the White case to be appropriate here:

“(1) the interests of judicial economy; (2) hardship and equity

to the moving party if the action is not stayed; and (3)

potential prejudice to the non-moving party.”            Id. at 462. 4

       b.      Limitations on Power to Stay Proceedings

       While a district court’s power to grant a motion to stay is

“well recognized,” it is not “without limitation.”             Williford v.

Armstrong World Indus., 715 F.2d 124, 127 (4th Cir. 1983).               “The

party seeking a stay must justify it by clear and convincing


2 They are “(1) [the] interest of plaintiff in proceeding
expeditiously balanced against prejudice to plaintiff caused by
delay, (2) burden on defendant, (3) convenience to the court,
(4) interests of persons not party to the civil litigation and
(5) the public interest.” Id. at *1.
3 In its motion, defendant did not set forth any standard, but

its reply points to White. Plaintiffs’ opposition also points to
White.
4 Judge Goodwin described these as the Landis factors because he

derived them from the Supreme Court’s opinion in Landis v. North
Am. Co., 299 U.S. 248 (1936). This court will also refer to
them as the Landis factors.
                                       3
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 4 of 9 PageID #: 1612



circumstances outweighing potential harm to the party against

whom it is operative.”     Id. (emphasis added).       In seeking a

stay, a litigant argues in the shadow of “the virtually

unflagging obligation of the federal courts to exercise the

jurisdiction given them.”      Colo. River Water Cons. Dist. v.

United States, 424 U.S. 800, 817 (1976).         Chief Justice Roberts

has described the exercise of federal jurisdiction as the

“constitutional birthright of Article III judges.”           Wellness

Int’l Network, Ltd. v. Sharif, 135 S. Ct. 1932, 1951 (2015)

(Roberts, C.J., dissenting).       Indirectly, this “birthright”

extends to the litigants who bring cases within the proper

jurisdiction of Article III courts.

     As Chief Justice Marshall explained, an exercise of

jurisdiction is an exercise of sovereignty.         See The Schooner

Exch. v. McFaddon, 11 U.S. 116, 236 (1812) (“The jurisdiction of

courts is a branch of that which is possessed by the nation as

an independent sovereign power.”)        Thus, to challenge

jurisdiction is to challenge sovereignty.         See id.; see also 1

William Blackstone, Commentaries ch. 7 (“His judges are the

mirror by which the king’s image is reflected.          It is the regal

office, and not the royal person, that is always present in

court, always ready to undertake prosecutions, or pronounce

judgment, for the benefit and protection of the subject.”).

Asking a federal court to put its jurisdiction on hold on

                                     4
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 5 of 9 PageID #: 1613



mootness grounds is thus a request to set aside the sovereignty

of the United States, albeit temporarily.

     Of course, in our federal system, the United States is not

the only sovereign.     Alden v. Maine, 527 U.S. 706, 748 (1999)

(“Although the Constitution grants broad powers to Congress, our

federalism requires that Congress treat the States in a manner

consistent with their status as residuary sovereigns and joint

participants in the governance of the Nation.”).          When Congress

passed the CWA, it took federalism interests into account.

Specifically, 33 U.S.C. § 1365(b) requires citizens who want to

sue in federal court to first give the state 60 days to file its

own lawsuit and address the pollution.        If the state fails to do

so (as the state failed to do here), then jurisdiction rests

with the federal courts to hear citizen suits.          See id.

     c.     The Landis Factors

     The Landis factors counsel against a stay in this case.

First, the judicial economy that defendant advertises is

fleeting.    The only issues left for trial in this case are the

amount of damages and whether injunctive relief is appropriate.

In passing the CWA, Congress determined that this court is

competent to decide those questions.        As to damages, the court

does not necessarily need scientific expertise to determine what

level of civil penalties would be sufficient to deter future

violations.    As to injunctive relief, this court may have less

                                     5
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 6 of 9 PageID #: 1614



expertise than WVDEP, but WVDEP had an opportunity to pursue a

resolution of the claims presented in this case and failed to do

so.   When Congress gave citizens the right to pursue relief in

federal court when a state agency fails to do so, it made a

calculated choice to value redress, however imperfect, over

inaction by the state experts.

      Defendant’s arguments about agency expertise are

unavailing.   “When Congress enacted the citizen suit provision

of the Clean Air Act, it chose to allocate federal judicial

resources to the oversight of the nation’s air pollution

problem.”   St. Bernard Citizens for Envtl. Quality, Inc. v.

Chalmette Ref., L.L.C., 348 F. Supp. 2d 765, 768 (E.D. La.

2004).   When Congress passed the CWA, it made a similar choice

about allocation of judicial resources to oversight of the

nation’s water pollution problem.        If Congress valued agency

expertise above all else, it could have provided that whenever

agencies initiate administrative proceedings, federal courts are

divested of continued jurisdiction over citizen suits.            But

Congress did not do that.      The text of the CWA makes no

provision for precluding federal jurisdiction when a state

commences an administrative action pre-citizen suit, and it

certainly does not provide for stripping a federal court of its

jurisdiction when a state agency commences an administrative

action post-citizen suit.

                                     6
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 7 of 9 PageID #: 1615



     As plaintiffs point out, a stay may actually militate

against judicial economy.      By stepping aside to allow WVDEP to

attempt to fashion a remedy in a venue that the CWA does not

contemplate (an administrative venue), complicated questions are

likely to arise about how the court can fashion additional

relief (if appropriate) around an administrative consent order.

A delay is also likely to exacerbate and prolong the larger

question of mootness, as it seems unlikely that the case will be

more than partially moot (if at all).        In sum, simply allowing

the case to proceed to trial on the narrow issues that are left

appears to be the most judicially economical route.

     The second factor is hardship to the moving party if the

action is not stayed.     Defendant has failed to show hardship

beyond having to face litigation expenses and potential

liability under the CWA (which has already been established by

summary judgment).     This is insufficient to warrant a stay.

Defendant has not shown that this action will be moot or that

the administrative consent decree will be inconsistent with

whatever damages and injunctive relief this court may award.

Should WVDEP issue an administrative order that could impact

this proceeding, the Court will address that issue when it

arises.   See St. Bernard, 348 F. Supp. 2d at 768.

     Finally, plaintiffs have shown how a stay of this matter

will harm them under the third factor:        prejudice to the non-

                                     7
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 8 of 9 PageID #: 1616



moving party.     They have alleged that their members continue to

suffer injury as a result of Bluestone’s violations.

Specifically, they allege,

     This Court has recognized that “[s]elenium impacts the
     reproductive cycle of many aquatic species, can impair
     the development and survival of fish, and can even damage
     gills or other organs of aquatic organisms subjected to
     prolonged exposure.” Hobet II, 723 F. Supp. 2d at 900.
     Defendant’s continued violations of its selenium limits
     will therefore cause irreparable harm to Plaintiffs’
     environmental interests during the pendency of the
     requested stay.

(ECF No. 90, at 19.)     This factor weighs against a stay of this

case.

III. Conclusion

     At first glance, defendant’s motion appears to ask for

modest relief:    simply put the case on hold for a little while.

But without sufficient cause for a stay, a delay in bringing

this case to trial would be unjust to plaintiffs.           Moreover,

because defendant grounds its motion on mootness, the motion

implicates significant questions about this court’s jurisdiction

under Article III of the Constitution.        If defendant brings

forth evidence that the case is (as opposed to will be) moot,

the court will address the larger issue of jurisdiction at that

time.   At present, the court has jurisdiction and a duty to

exercise it.

     In summary, the court has fully considered the parties’

written submissions and arguments and finds that defendant has

                                     8
  Case 1:19-cv-00576 Document 99 Filed 10/06/20 Page 9 of 9 PageID #: 1617



not met its burden to justify a stay in this matter.

Accordingly, and for the reasons expressed above, defendant’s

motion to stay (ECF No. 83) is DENIED.

     The court hereby sets this matter for a bench trial on

October 15, 2020, at 9:30 a.m., in Bluefield.

     The Clerk is directed to send copies of this Memorandum

Opinion and Order to all counsel of record.

     IT IS SO ORDERED this 6th day of October, 2020.


                                         Enter:


                                         David A. Faber
                                         Senior United States District Judge




                                     9
